Title: From Benjamin Franklin to Madame Brillon, 7[–15] June 1781
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt



A Passy ce 7[–15] Juin, 81
J’ai ete hier au soir chez vos voisines, ou j’ai pris la Thé. Toute la bonne Famille, exceptée Mademoiselle, m’ont embrassé cordialement & ardemment: Castor même m’a caressé avec violence, & a couru devant moi pour faire ouvrir la Porte, frappant avec son Tête: Cette Demoiselle seule m’a reçu avec le Froideur & la Reserve qui sont naturelles en elle, & qui resemble beaucoup les votres, laquelles je me flatte quelquefois sont plus artificielles: Car je crois sur votre parole, que vous m’aimez: Et je le croirai toujours, parceque c’est une Croyance que me fait du Plaisir.—
Le Voisin m’a dit qu’il avoit reçu une Lettre de vous; & j’ai appris de lui, les bonnes nouvelles que vous etiez bien arrivé sans Accident en chemin, & que vous vous portez bien. Et quoique il m’a dit que vous avez fait mention de moi, j’etoit un peu piqué que vous ne m’avois pas ecrit. Mais pour vous excuser, je disoit, Il est plus ancien Ami que moi, il est aussi plus aimable; & elle n’avoit pas le tems d’ecrire à tous les deux.
Jusques ici j’avois ecrit quand votre charmante Epitre du 5, m’a été présentée. Je m’ai donné un bon Soufflet; mais je ne m’ai pas pardonné. Je ne suis pas digne, disois je, de tant d’Amitié! Quels tendres Sentiments! quel Elegance d’Affection! Cette trés bonne Fille qui m’a donné tant de Preuves de son Partialité pour moi, comment puis-je douter un moment qu’elle m’avoit oublié?



ce Dimanche 10.
Comme ma chere Fille & sa Famille, & son Maison, étoient autrefois mon Opera, & tout cela m’etant oté, je tachois de m’amuser l’autre soir a l’Opera commune. Heureusement il finit plutôt qu’à l’ordinaire. Nous etions parmi les dernieres qui sortoient; la Fumée nous suivoit, & avant que nous etions bien placés en Carosse, toute l’Interieur de la Maison etoit en Flammes. Si cela avoit arrivé un quart d’heure plutôt, apparrement la Consternation & la Presse auroit prevenû la Sortie d’une grande Partie des Spectateurs, & que nous serions grillés mon fils et moi, qui etoient en haut. Alors je pouvoit dire a mes Amis en Paradis, Je suis mort de l’Absence de Madame B. Car si vous n’avez pas quitté Passy, je n’auries pas été à l’Opera.— On ne scait pas encore combien des Gens appartenantes a la Maison sont perdus.


ce Jeudy. 14.
Quoique j’ai ecrite quelquechose, comme vous voyez, je n’ai pas encore pris la Resolution de l’envoyer. C’est que je suis horriblement mécontent de mon François; C’est que quand j’ecris à vous ou de vous, je ne puis pas exprimer un Moieté de ce que je pense; & à mon Age je trouve une Impossibilité de faire plus de Progrés en apprenant votre charmante Langue.— Croyez, je vous prie, que si je pouvois mieux ecrire, vous auriez tous les jours de mes Billets, que j’aurois ecrites pour en tirer autant des votres; car il n’y a rien que je lis avec tant de Plaisir.


ce Vendredi 15.
Hier au soir je reçois votre doux Remontrance. Vous etes bien bonne, ma chere Amie; & moi, je ne suis pas tout a fait si mauvais que vous avez pensé quand vous parlois de mon Negligence.
Je trouve, comme vous, que dans cette Vie il y a beaucoup de Peines. Mais il me semble aussi qu’il y a beaucoup plus des Plaisirs. C’est pourquoi j’aime à vivre.— Il ne faut pas blamer la Providence inconsiderement. Reflechissez combien de nos Devoirs même elle a ordonnés d’etre naturellement des Plaisirs; & qu’elle a eu la Bonté de plus, de donner le Nom des Pechés a quelques unes, afin que nous en jouissions avec plus de Goût.— Vous direz, voila la mauvaise Morale de ce mechant Papa!— Brulez le donc.—
Je suis impatient pour Lundi. Je trouve une Vide que mes autres Amies ne peuvent pas remplir.— Je vous aime trop.—
Presentez mes Respects affectionnées a votres tres aimable Mere; embrassez pour moi mes Enfans, & M. votre Frere. Mes meillieures Prieres sont pour la Prosperité de toute la Famille.
Adieu jusque Lundi.—
Mon fils presente ses Compliments respectueuses.— Il ne visite pas la Rue basse avec tant de plaisir que d’autrefois.

